Exhibit 10.1

ABM INDUSTRIES INCORPORATED

EXECUTIVE STOCK OPTION PLAN

(as amended and restated as of June 4, 2012)

ARTICLE 1

Definitions

As used herein, the following terms have the meanings hereinafter set forth
unless the context clearly indicates to the contrary:

(a) “Beneficiary” means a person designated as such by an Optionee or a
Beneficiary for purposes of the Plan or determined with reference to
Section 4.4.

(b) “Board” shall mean the Board of Directors of the Company.

(c) “Cause” shall mean, with respect to an Optionee, (i) the willful and
continued failure to substantially perform the Optionee’s duties and
responsibilities for reasons other than death or disability, after a written
demand for substantial performance is delivered to him/her by the Company which
specifically identifies the manner in which the Company believes that the
Optionee has not substantially performed the Optionee’s duties; (ii) the
Optionee’s conviction (or entry of a plea bargain admitting criminal guilt) of
any felony or a misdemeanor involving moral turpitude; (iii) intentional breach
by the Optionee of his/her fiduciary obligations to the Company or any
securities laws applicable to the Company; or (iv) intentional wrongful
engagement by the Optionee in any Competitive Activity; and, for purposes of
this subsection (iv), any such act shall have been demonstrably and materially
harmful to the Company. For purposes of the Plan, no act or failure to act on
the part of the Optionee will be deemed “intentional” if it was due primarily to
an error in judgment or negligence, but will be deemed “intentional” only if
done or omitted to be done by the Optionee not in good faith and without
reasonable belief that the Optionee’s action or omission was in the best
interest of the Company.

(d) “Change in Control” shall mean that any of the following events occurs:
(i) (A) any individual, entity or group (within the meaning of Section 13(d)(3)
or 14(d)(2) of the Exchange Act) (a “Person”) is or becomes the beneficial owner
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) of more
than 35% of the combined voting power of the then-outstanding voting stock of
the Company or succeeds in having nominees as directors elected in an “election
contest” within the meaning of Rule 14a-12(c) under the Exchange Act and
(B) within 18 months thereafter, individuals who were members of the Board of
Directors of the Company immediately prior to either such event cease to
constitute a majority of the members of the Board of Directors of the Company;
or (ii) a majority of the Board ceases to be comprised of Incumbent Directors;
or (iii) the consummation of a reorganization, merger, consolidation, plan of
liquidation or dissolution, recapitalization or sale or other disposition of all
or substantially all of the assets of the Company or the acquisition of the
stock or assets of another Company, or other transaction (each, a “Business
Transaction”), unless, in any such case, (A) no Person (other than the Company,
any entity resulting from such Business Transaction or any employee benefit plan
(or related trust) sponsored or maintained by the Company, any Subsidiary or
such entity resulting from such Business Transaction) beneficially owns,
directly or indirectly, 35% or more of the combined voting power of the then
outstanding shares of voting stock of the entity resulting from such Business
Transaction and (B) at least one-half of the members of the Board of Directors
of the entity resulting from such Business Transaction were Incumbent Directors
at the time of the execution of the initial agreement providing for such
Business Transaction.

(e) “Committee” shall mean the Compensation Committee of the Board, or such
other committee as the Board may designate. The Committee shall consist of not
fewer than three members of the Board. Each member of the Committee shall be a
“disinterested person” as defined in Rule 16b-3 under the Securities Exchange
Act of 1934.

(f) “Company” shall mean ABM Industries Incorporated.

 

1



--------------------------------------------------------------------------------

(g) “Competitive Activity” shall mean, with respect to an Optionee, the
Optionee’s participation, without the written consent signed by an officer of
the Company and authorized by the Board, in the management of any business
enterprise if (i) such enterprise engages in substantial and direct competition
with the Company and such enterprise’s sales of any product or service
competitive with any product or service of the Company amounted to 10% of such
enterprise’s net sales for its most recently completed fiscal year and if the
Company’s net sales of said product or service amounted to 10% of the Company’s
net sales for its most recently completed fiscal year or (ii) the primary
business done or intended to be done by such enterprise is in direct competition
with the business of providing facility services in any geographic market in
which the Company operates. “Competitive Activity” will not include the mere
ownership of securities in any such enterprise and the exercise of rights
appurtenant thereto, if such ownership is less than 5% of the outstanding voting
securities or units of such enterprise.

(h) The “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.

(i) For the purposes of this Plan, the term “fair market value,” when used in
reference to the date of grant of an option or the date of surrender of Stock in
payment for the purchase of shares pursuant to the exercise of an option, as the
case may be, shall refer to the closing price of the Stock as quoted in the
Composite Transactions Index for the New York Stock Exchange, on the day before
such date as published in the “Wall Street Journal,” or if no sale price was
quoted in any such Index on such date, then as of the next preceding date on
which such a sale price was quoted.

(j) “Incumbent Directors” shall mean the individuals who, as of December 9,
2008, are members of the Board and any individual becoming a member of the Board
subsequent to such date whose election, nomination for election by the Company’s
shareholders or appointment was approved by a vote of at least two-thirds of the
then Incumbent Directors (either by a specific vote or by approval of the proxy
statement of the Company in which such person is named as a nominee for
director, without objection to such nomination); provided, however, that an
individual shall not be an Incumbent Director if such individual’s election or
appointment to the Board occurs as a result of an actual or threatened election
contest (as described in Rule 14a-12(c) of the Exchange Act) with respect to the
election or removal of members of the Board or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board.

(k) “Nonemployee Director” shall mean a member of the Board who is neither an
employee of the Company nor of any Subsidiary.

(l) “Option” shall mean an option to purchase Stock granted to the provisions of
Article VI hereof.

(m) “Optionee” shall mean an individual to whom an Option has been granted
hereunder.

(n) “Plan” shall mean the ABM Industries Incorporated Executive Stock Option
Plan, the terms of which are set forth herein.

(o) “Stock” shall mean the Common Stock of the Company or, in the event that the
outstanding shares of Stock are hereafter changed into or exchanged for shares
of a different stock or securities of the Company or some other corporation,
such other stock or securities.

(p) “Stock Option Agreement” shall mean the agreement between the Company and
the Optionee under which the Optionee may purchase Stock hereunder.

(q) “Subsidiary” shall mean any corporation, the majority of the outstanding
capital stock of which is owned, directly or indirectly, by the Company.

(r) “Vesting Date” shall mean an Optionee’s “Initial Vesting Date” or “Final
Vesting Date”, as the case may be. An Optionee’s Initial Vesting Date shall
apply to the first fifty percent (50 %) of the shares covered by his or her
Option, and shall mean the Optionee’s sixty-first (61st) birthday. An Optionee’s
Final Vesting Date shall apply to the remaining fifty percent (50%) of the
shares covered by such Option, and shall mean the Optionee’s sixty fourth
(64th) birthday.

 

2



--------------------------------------------------------------------------------

ARTICLE II

The Plan

2.1 Name. This Plan shall be known as the “ABM Industries Incorporated Executive
Stock Option Plan”.

2.2 Purpose. The purpose of the Plan is to advance the interests of the Company
and its shareholders by affording to Nonemployee Directors and to key management
employees of the Company and its Subsidiaries an opportunity to acquire or
increase their proprietary interest in the Company by the grant to such
individuals of Options under the terms set forth herein. By thus encouraging
such individuals to become owners of the Company shares, the Company seeks to
motivate, retain, and attract those highly competent individuals upon whose
judgment, initiative, leadership, and continued efforts the success of the
Company in large measure depends.

ARTICLE III

Participants

Any officer or other key management employee of the Company of its Subsidiaries
shall be eligible to participate in the Plan. Prior to December 9, 2003, the
Committee may grant Options to any eligible employee in accordance with such
determinations as the Committee from time to time in its sole discretion shall
make. Effective December 9, 2003, no additional Options shall be granted under
the Plan. Each Nonemployee Director who both (1) is such on the date of the 1995
Annual Meeting of Stockholders, and (2) does not hold an Option, automatically
shall receive as of such date only, an Option to purchase 12,000 shares of
Stock, but subject to Section 6.2 (regarding the ineligibility of 10 percent
((10%) holders). Each Nonemployee Director who becomes such after the 1995
Annual Meeting of Stockholders and prior to December 9, 2003, automatically
shall receive, as of the date of his or her election or appointment to the
Board, an Option to purchase 12,000 shares of Stock.

ARTICLE IV

Administration

4.1 Duties and Powers of Committee. The Plan shall be administered by the
Committee. Subject to the express provisions of the Plan, the Committee shall
have the sole discretion and authority to determine from among eligible employee
those to whom an the time or times at which the Options may be granted and the
number of shares of Stock to be subject to each Option. Subject to the express
provisions of the Plan, the Committee shall also have complete authority to
interpret the Plan, to prescribe, amend, and rescind rules and regulations
relating to it, to determine the details and provisions of each Stock Option
Agreement, and to make all other determinations necessary or advisable in the
administration of the Plan.

4.2 Majority Rule. A majority of the members of the committee shall constitute a
quorum, and any action taken by a majority present at a meeting at which a
quorum is present or any action taken without a meeting evidenced by a writing
executed by a majority of the whole Committee shall constitute the action of the
Committee.

4.3 Company Assistance. The Company shall supply fill and timely information to
the Committee on all matters relating to eligible employees and Nonemployee
Directors, their employment or service, death, retirement, disability or other
termination of employment or service, and such other pertinent facts as the
Committee may require. The Company shall furnish the Committee with such
clerical and other assistance as is necessary in the performance of its duties.

4.4 Beneficiary Designation. Optionees and their Beneficiaries may designate on
the prescribed form one or more Beneficiaries to whom distribution shall be made
of any vested Options outstanding at the time of the Optionee’s or Beneficiary’s
death. An Optionee or Beneficiary may change such designation at any time by
filing the prescribed form with the Committee or its designee. If a Beneficiary
has not been designated or if no designated Beneficiary survives the Optionee or
Beneficiary, distribution will be made to the residuary beneficiary under the
terms of the Optionee’s or Beneficiary’s last will and testament or, in the
absence of a last will and testament, to the Optionee’s or Beneficiary’s estate
as beneficiary.

 

3



--------------------------------------------------------------------------------

ARTICLE V

Shares of Stock Subject to Plan

5.1 Limitations. Subject to adjustment pursuant to the provisions of Section 5.3
hereof, the number of shares of Stock which may be issued and sold hereunder
shall not exceed 2,360,000 shares. Such shares may be either authorized and
unissued shares or shares issued and thereafter acquired by the Company.

5.2 Options and Awards Granted Under Plan. Shares of Stock with respect to which
an Option granted hereunder shall have been exercised shall not again be
available for Options hereunder. If Options granted hereunder shall terminate
for any reason without being wholly exercised, new Options may be granted
hereunder for the number of shares to which such Option termination relates.

5.3 Antidilution. In the event that the outstanding shares of Stock hereafter
are changed into or exchanged for a different number or kind of shares or other
securities of the Company or of another corporation by reason of merger,
consolidation, other reorganization, recapitalization, reclassification,
combination of shares, stock split-up or stock dividend:

(a) The aggregate number and kind of shares subject to Options which may be
granted hereunder shall be adjusted appropriately;

(b) Rights under outstanding Options granted hereunder, both as to the number of
subject shares and the Option price, shall be adjusted appropriately;

(c) Where dissolution or liquidation of the Company or any merger or combination
in which the Company is not a surviving corporation is involved, each
outstanding Option granted hereunder shall terminate, but the Optionee shall
have the right, immediately prior to such dissolution, liquidation, merger, or
combination, to exercise his Option in whole or in part, without regard to any
time of exercise provisions.

The foregoing adjustments and the manner of application of the foregoing
provisions shall be determined solely the Committee, and any such adjustment may
provide for the elimination of fractional share interests

ARTICLE VI

Options

6.1 Option Grant and Agreement. Each Option granted hereunder shall be evidenced
by minutes of a meeting or the written consent of the Committee and by a written
Stock Option Agreement dated as of the date of grant and executed by the Company
and the Optionee, which Agreement shall set forth such terms and conditions as
my be determined by the Committee consistent with the Plan.

6.2 Participant Limitation. The Committee shall not grant an Option to any
individual for such number of shares of Stock that, immediately after the grant,
the total number of shares of Stock owned or subject to all options exercisable
at any time by such individual exceed ten percent (10%) of the total combined
voting power of all Stock of the Company or its Subsidiaries. For this purpose
an individual shall be considered as owning stock owned, directly or indirectly,
by or for his brothers and sisters (whether by the whole or half blood), spouse,
ancestors, and lineal descendents, and stock owned, directly or indirectly, by
or for a corporation, partnership, estate, or trust shall be considered as being
owned proportionately by or for its shareholders, partners, or beneficiaries.

6.3 Option Price. The per share Option price of the Stock subject to each Option
shall be determined by the Committee, but the per share price shall not be less
than the Fair Market Value of the Stock on the date the Option is granted. The
per share Option price of the Stock subject to each Option granted to a
Nonemployee Director shall equal 100% of the Fair Market Value of the Stock on
the date the Option is granted.

 

4



--------------------------------------------------------------------------------

6.4 Period of Exercisablity. Subject to Sections 6.5 (a) and 6.7, the period
during which each Option may be exercised shall be determined in accordance with
the following rules. As to the first fifty percent (50%) of the shares covered
by an Option, the Option may be exercised during the period commencing on the
Optionee’s Initial Vesting Date and ending one (1) year after the Optionee’s
termination of employment with the Company and all of its Subsidiaries
(termination from the Board, in the case of Nonemployee Director).

As to the remaining fifty percent (50%) of the shares covered by the Option, the
Option may be exercised during the period commencing on the Optionee’s Final
Vesting Date and ending one (1) year after the Optionee’s termination of
employment with the Company and all of its Subsidiaries (termination from the
Board, in the case of a Nonemployee Director).

6.5 Option Exercise.

(a) Options granted hereunder may not be exercised unless the Optionee shall
have remained in the employ of the Company or its Subsidiaries (on the Board in
the case of a Nonemployee Director) until the applicable Vesting Date.

(b) Options may be exercised in whole or in part from time to time with respect
to whole shares only, during such period for the exercise thereof, and shall be
exercised by written notice of exercise with respect to a specified number of
shares delivered to the Company at its headquarters office, and payment in full
to the Company at said office of the amount of the Option price for the number
of shares of Stock with respect to which the Option is exercised. The Option
exercise price shall be payable in cash or, in the discretion of the Committee,
in shares of Stock or a combination of cash and shares of Stock. In addition to
and at the time of payment of the Option price, Optionee shall pay to the
Company in cash or, in the discretion of the Committee, in shares of Stock or a
combination of cash and shares of Stock, the full amount of all applicable
withholding taxes applicable to the taxable income of such Optionee resulting
from such exercise.

6.6 Nontransferability of Option. Options shall be exercisable, during the
Optionee’s lifetime, only by the Optionee. No Option or any right granted
thereunder shall be transferable by the Optionee by operation of law or
otherwise, other than by will or the laws of descent and distribution.
Notwithstanding the foregoing, an Optionee may designate a Beneficiary to
succeed, after the Optionee’s death, to all of the Optionee’s Options
outstanding on the date of death.

6.7 Effect of Change in Control on Options. In the event of a Change in Control,
the surviving, continuing, successor, or purchasing Company or other business
entity or parent thereof, as the case may be (the “Acquiror”) may, without the
consent of any Optionee, either assume or continue the Company’s rights and
obligations under outstanding Options or substitute for outstanding Options
substantially equivalent options covering the Acquiror’s stock. All options
assumed or continued by the Acquiror in connection with a Change in Control will
become fully vested and exercisable if, during the 12-month period following the
Change in Control, the Optionee’s employment is terminated without Cause or, in
the case of a Nonemployee Director, the Optionee’s service to the Company as a
Director is terminated. Any Options that are neither assumed nor continued by
the Acquiror in connection with the Change in Control shall, contingent on the
Change in Control, become fully vested and exercisable immediately prior to the
Change in Control.

6.8 Effect of Termination of Employment or Service. Subject to the provisions of
Section 6.7 above, if, prior to an Optionees applicable Vesting Date, the
Optionee’s employment or service shall be terminated by the Company or a
Subsidiary with or without Cause, or by the act of the Optionee, the right to
exercise such Option (or portion thereof) shall terminate and all rights
thereunder shall cease.

6.9 Rights as Stockholder. An Optionee shall have no rights as a stockholder
with respect to any shares subject to such Option prior to the purchase of such
shares by exercise of such Option as provided herein.

 

5



--------------------------------------------------------------------------------

ARTICLE VII

Stock Certificates

The Company shall not be required to issue or deliver any certificate for shares
of Stock purchased upon the exercise of any Option granted hereunder prior to
fulfillment of all the following conditions:

(a) The admission of such shares to listing on all stock exchanges on which the
Stock is then listed;

(b) The completion of any registration or other qualification of such shares
under any federal or state law or under the rulings or regulations of the
Securities Exchange Commission or any other governmental regulatory body, which
the Committee shall in its sole discretion deem necessary or advisable;

(c) The obtaining of any approval or other clearance from any federal or state
governmental agency which the Committee shall in its sole discretion determine
to be necessary or advisable; and

(d) The lapse of such reasonable period of time following the exercise of the
Option as the Committee from time to time may establish or approve for reasons
of administrative convenience.

ARTICLE VIII

Amendment and Termination of Plan

The Board may at any time, or from time to time, amend or terminate the Plan in
any respect, except that, to the extent required to maintain this Plan’s
qualification under Rule 16b-3, any amendment shall be subject to stockholder
approval.

ARTICLE IX

Miscellaneous

9.1 No Effect on Employment or Service. Nothing in the Plan or in any Option
granted hereunder or in any Stock Option Agreement shall confer upon any
employee the right to continue as a member of the Board or in the employ of the
Company or in any Subsidiary.

9.2 Use of Proceeds. The proceeds received by the Company from the sale of Stock
pursuant to the exercise of Options shall be added to the Company’s general
funds and used for general corporate purposes.

9.3 Effective Date. The effective date of this amendment and restatement of the
Plan is January 11, 2005. The amendment and restatement of the Plan shall have
no effect on the Options granted under the Plan prior to the amendment and
restatement.

9.4 Plan Binding on Successors. The Plan shall be binding upon the successors
and assigns of the Company.

9.5 Singular, Plural; Gender. Wherever used herein, nouns in the singular shall
include the plural and the masculine pronoun shall include the feminine gender.

9.6 Headings Not Part of Plan. Headings of Articles and Sections hereof are
inserted for convenience and reference; they constitute no part of the Plan.

 

6